Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to a 371 application filed on 03/17/2021 claiming priority to PCT/US2019/052052 filed on 09/20/2019, in which claims 10-26, 28 and 30 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority date for application EP 18306229.8 filed on 09/21/2018, EP 18306276.9 filed on 09/28/2018, EP 18306292.6 filed on 10/02/2018, EP 18306635.6 filed on 12/06/2018, and EP 19305239.6 filed on 03/01/2019. The certified copy has been filed with parent Application PCT/US2019/052052 filed on 09/20/2019. 

		
	
Examiner’s Note

Claim 10 refers to "An apparatus for encoding video data”, Claim 11 refers to "A method for encoding video data”, Claims 12, 14-26, and 30 refer to "An apparatus for decoding video data”, and Claim 13 refers to "A method for decoding video data”, and Claim 28 refers to "A non-transitory computer readable medium storing executable program”. Claims 10, 11, 13 and 28 are similarly rejected in light of rejection of claims 12, 14-26, and 30, any obvious combination of the rejection of claims 12, 14-26, and 30, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Examiner requests to keep the independent claims similar in scope. It is assumed that claim 30 is considered to have a generic antenna for wireless transmission of the video data, otherwise, regarding any features related specific wireless antenna would require a restriction.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Spatial-temporal merge mode (non subblock STMVP)”, JVET, Ljubljana, SI, July 10-18, 2018), hereinafter Zhou, in view of Hsiao et al. (US 20200014931 A1), hereinafter Hsiao.
	
	Regarding claim 12, Zhou discloses an apparatus for decoding video data, comprising (Abstract): one or more processors, wherein the one or more processors are configured for: determining at least one motion vector is available among a first vector associated with a first location neighboring a to the left of the current block (Section 2, Lmid, Lfar) and a second spatial motion vector associated with a second spatial location neighboring the current block above the current block (Section 2, Amid, Afar);,determining a temporal motion vector is available, wherein the temporal motion vector is co-located with a third spatial location neighboring the current block to the right of the current block and adjacent to a bottom right corner of the current block (Section 2, temporal block), a combination of the temporal motion vector and the at least one motion vector that is available among the first and second spatial motion vectors at least a portion of the video data (Section 2, equations).
	Zhou discloses all the elements of claim 1 but Zhou does not appear to explicitly disclose in the cited section bottom right corner of the current block.
	However, Hsiao from the same or similar endeavor teaches bottom right corner of the current block (Fig. 5, [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to incorporate the teachings of Hsiao to increase coding efficiency (Hsiao, [0007]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 14, Zhou in view of Hsiao discloses the apparatus of claim 12, wherein the one or more processors are further configured for, (Zhou, Section 2: Proposal, Hsiao, [0013]-[0015]).  

	Regarding claim 15, Zhou in view of Hsiao discloses the apparatus of claim 12, wherein the one or more processors are further configured for, or the method further comprises either applying scaling to one or more spatial motion vectors being averaged, or if scaling is not applied then the determining includes: selecting a pair of spatial motion vector predictors from a history-based motion vector predictor buffer, based on respective reference picture indices that satisfy a condition put onto the reference picture indices; and obtaining the spatiotemporal motion vector predictor based on the selected pair of spatial motion vector predictors (Zhou, Section 2: Proposal, Hsiao, [0013]-[0015], assuming history is previous vector).  

	Regarding claim 16, Zhou in view of Hsiao discloses the apparatus (Zhou, Section 2: Proposal, Hsiao, [0013]-[0016]).
  
	Regarding claim 17, Zhou in view of Hsiao discloses the apparatus of Claim 16, further comprising determining whether to add at least one obtained spatiotemporal motion vector prediction candidate to a merge candidate list based on a criterion indicating a relevance of the spatiotemporal motion vector prediction candidate (Zhou, Section 2: Proposal, Hsiao, [0013]-[0016]).  

	Regarding claim 18, Zhou in view of Hsiao discloses the apparatus (Zhou, Section 2: Proposal, Hsiao, [0013]-[0018]).
  
	Regarding claim 19, Zhou in view of Hsiao discloses the apparatus (Zhou, Section 2: Proposal, Hsiao, [0013]-[0018], [0046]).  

	Regarding claim 20, Zhou in view of Hsiao discloses the apparatus of claim 19, wherein determining whether to include at least one obtained spatiotemporal motion vector prediction candidate in the merge candidate list is based on a size of the merge candidate list at a time the at least one obtained spatiotemporal motion vector predictor candidates is being considered relative to a maximum allowed size of the merge candidate list (Zhou, Section 2: Proposal, Hsiao, [0009], [0013]-[0018], [0046]).  

	Regarding claim 21, Zhou in view of Hsiao discloses the apparatus of claim 20, wherein the at least one obtained spatiotemporal motion vector prediction candidate is included in the merge candidate list based on an ordering of candidates included in the list, wherein the ordering comprises one of: placing the at least one obtained spatiotemporal motion vector prediction candidate at a fourth position in the list; or placing the at least one obtained spatiotemporal motion vector prediction candidate at a position in the list determined based on a position of an alternative temporal motion vector prediction candidate; or placing the at least one obtained spatiotemporal motion (Zhou, Section 2: Proposal, Hsiao, [0009], [0013]-[0018], [0046]).  

	Regarding claim 22, Zhou in view of Hsiao discloses the apparatus of claim 21, wherein the combination or one or more of the plurality of combinations are obtained based on an average of available motion vectors (Zhou, Section 2: Proposal, Hsiao, [0009], [0013]-[0018], [0046]).  

	Regarding claim 23, Zhou in view of Hsiao discloses the apparatus (Zhou, Section 2: Proposal, Hsiao, [0009], [0013]-[0018], [0028], [0046]).  

	Regarding claim 24, Zhou in view of Hsiao discloses the apparatus (Zhou, Section 2: Proposal, Hsiao, [0009], [0013]-[0018], [0028], [0046]).  

	Regarding claim 25, Zhou in view of Hsiao discloses the apparatus of claim 24, wherein the first and second spatial locations correspond to a middle position along a top edge of the current block and a middle position along a left edge of the current block, respectively (Zhou, Section 2: Proposal, Hsiao, Fig.1, [0009], [0013]-[0018], [0028], [0046]).  

Regarding claim 26, Zhou in view of Hsiao discloses the apparatus of claim 25, wherein one or more obtained spatiotemporal motion vector prediction candidates is used in an adaptive motion vector prediction mode of operation (Zhou, Section 2: Proposal, Hsiao, Fig.1, [0009], [0013]-[0018], [0028], [0046], [0066]-[0067]).  

	Regarding claim 30, Jahid discloses (Currently Amended) A device comprising: an apparatus according tclaim 12; and at least one of (i) an antenna configured to receive a signal, the signal including data representative of the video data, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the video data, and (iii) a display configured to display an image from the video data (Zhou, Section 2: Proposal, Hsiao, Fig.1, [0008], video stream is transmitted, [0009], [0013]-[0018], [0028], [0046], [0066]-[0067], assuming history is previous vector).

Regarding claim 10, 11, 13, 28, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Mohammad J Rahman/Primary Examiner, Art Unit 2487